PD-0156-15
                                  PD-0156-15                                  COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
February 11, 2015                                                           Transmitted 2/9/2015 12:00:00 AM
                                                                              Accepted 2/11/2015 2:00:19 PM
                                                                                                ABEL ACOSTA
                                      No.                                                               CLERK
    ________________________________________________________________________


                             IN THE COURT OF CRIMINAL APPEALS
                                         FOR THE
                                  STATE OF TEXAS AT AUSTIN

    _____________________________________________________________________

   LUIS FELIPE SILVA-AGUILAR                    §             APPELLANT

               V.                               §

   STATE OF TEXAS                               §             APPELLEE

     ______________________________________________________________________

       MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY

                                             REVIEW

           COMES NOW, LUIS FELIPE SILVA-AGUILAR, Appellant in the above entitled and

   numbered         cause and moves the court to extend the time for filing his petition for

   discretionary review and in support thereof would show the court as follows:

           Appellant was convicted of the felony of possession of a controlled substance in cause

   number 1374877 in the 262nd District Court of Harris County on November 20, 2013 and

   assessed a punishment of 23 years confinement in the Correctional Division and a fime of

   $10,000. Appeal was perfected on November 20, 2013.

            Appellant’s conviction was affirmed in an opinion of the First Court of Appeals in

   Cause No. 01-14-00003-CR , delivered December 30, 2014. No motion for rehearing was

   filed. Appellant’s petition for discretionary review was due on January 30, 2014.
        Counsel has been unable to complete the petition because of several other Appellate

briefs he has been preparing .

       Appellant is requesting an extension of time of 30 days to file the petition, until March

2, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.

                                                    Respectfully submitted,




                                                   /s/ J. Sidney Crowley
                                                   J. SIDNEY CROWLEY
                                                    214 Morton St.
                                                   Richmond, Texas 77469
                                                   281-232-8332
                                                   TBC No. 05170200
                                                   ATTORNEY FOR APPELLANT

                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was e served to the

Harris County District Attorney’s Office, this the 9th day of February, 2015.


                                                     _/s/_J. Sidney Crowley_______




                                               2